DETAILED ACTION
This is the third Office Action regarding application number 16/875,131, filed on 05/15/2020, which claims foreign priority to KR 10-2019-0154193, filed on 11/27/2019.
This action is in response to the Applicant’s Response received 05/23/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 05/23/2022 has been entered.
 
Status of Claims
Claims 1-15 are currently pending.
Claims 1 and 9 are amended.
Claims 3, 5, 11, 13, and 15 are withdrawn.
Claims 1, 2, 4, 6-10, 12, and 14 are examined below.
The rejection of claims 1, 2, 4, 6-10, 12, and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 05/23/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Objections 
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a nanoparticle layer having the claimed particle size and layer thickness made of core-shell type silicon or titania nanoparticles coated with reduced graphene oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (“High-performance perovskite/Cu(In,Ga)Se2 monolithic tandem solar cells”) in view of BUSH (“Thermal and Environmental Stability of Semi-Transparent Perovskite Solar Cells for Tandems Enabled by a Solution-Processed Nanoparticle Buffer Layer and Sputtered ITO Electrode”).
Regarding claim 1, HAN teaches an integrated tandem solar cell comprising: 
a first solar cell having a form in which a rear electrode (Mo), a light absorption layer (CIGS), and a buffer layer (CdS) are stacked; 
a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN also describes that the recombination layer (i.e., ICL/interconnecting layer) is planarized so that the perovskite solar cell can be formed on top of the bottom cell. HAN emphasizes the importance of the interconnecting layer have sufficient thickness so that it can serve as a buffer layer for the CMP process to level out and planarize the surface roughness of the CIGS contact layer for subsequently fabrication of the perovskite front cell (pg. 1, last para.). That is, HAN recognizes that the thickness of the interconnecting layer is a result effective variable that affects the bonding of the two solar cells and their consequent device performance.
HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers, or that the nanoparticle layer planarizes the first solar cell. 
BUSH teaches a nanoparticle layer that is transparent and conductive disposed between two tandem solar cells, that comprises nanoparticles with an average particle diameter of 15 nanometers (experimental section), and a layer thickness of approximately 50 nanometers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnecting layer material with the 15nm nanoparticles as taught by BUSH because the oxide nanoparticles protect the underlying organic layers from subsequent deposition steps and also has a bandgap and work function that is well-aligned to the perovskite material so that it serves as an effective electrical contact (pg. 3938, left para.).
Although BUSH describes the oxide interconnecting material having a layer thickness of about 50 nanometers, the examiner concludes that skilled artisans would have found it obvious to adjust this layer’s thickness as required, so that it can have sufficient thickness to serve as a buffer layer for the CMP process to level out and planarize the surface roughness of the CIGS contact layer for subsequently fabrication of the perovskite front cell. Since the nanoparticle layer thickness is interpreted as a result effective variable, skilled artisans would understand that it could be optimized, including to values within the applicant’s claimed range, in order to have achieved the desired bonding of the two solar cells and consequent device performance. MPEP 2144.05(II)(B).

Regarding claim 2, the combination of HAN and BUSH teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Regarding claim 6, the combination of HAN and BUSH teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (product by process limitation; BUSH teaches that the nanoparticle interconnecting layer may be spin coated, experimental section).

Regarding claim 7, the combination of HAN and BUSH teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first transparent conductive layer includes a zinc oxide layer which is an intrinsic semiconductor (HAN teaches an intrinsic zinc oxide layer).

Regarding claim 8, the combination of HAN and BUSH teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the second transparent conductive layer includes a transparent conductive layer formed of indium tin oxide, aluminum zinc oxide, zirconium tin oxide, or a compound of indium oxide and zinc oxide, which is selected from a high-transmittance high-conductivity oxide material composed of multicomponents containing indium, tin, zinc, and the like (HAN teaches indium tin oxide second TCO).

Regarding claim 9, HAN teaches a method of manufacturing an integrated tandem solar cell comprising: 
forming a first solar cell having a form in which a rear electrode (Mo), a light absorption layer (CIGS), and a buffer layer (CdS) are stacked; 
forming a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
forming a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN also describes that the recombination layer (i.e., ICL/interconnecting layer) is planarized so that the perovskite solar cell can be formed on top of the bottom cell. HAN emphasizes the importance of the interconnecting layer have sufficient thickness so that it can serve as a buffer layer for the CMP process to level out and planarize the surface roughness of the CIGS contact layer for subsequently fabrication of the perovskite front cell (pg. 1, last para.). That is, HAN recognizes that the thickness of the interconnecting layer is a result effective variable that affects the bonding of the two solar cells and their consequent device performance.
HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers, or that the nanoparticle layer planarizes the first solar cell. 
BUSH teaches a nanoparticle layer that is transparent and conductive disposed between two tandem solar cells, that comprises nanoparticles with an average particle diameter of 15 nanometers (experimental section), and a layer thickness of approximately 50 nanometers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnecting layer material with the 15nm nanoparticles as taught by BUSH because the oxide nanoparticles protect the underlying organic layers from subsequent deposition steps and also has a bandgap and work function that is well-aligned to the perovskite material so that it serves as an effective electrical contact (pg. 3938, left para.).
Although BUSH describes the oxide interconnecting material having a layer thickness of about 50 nanometers, the examiner concludes that skilled artisans would have found it obvious to adjust this layer’s thickness as required, so that it can have sufficient thickness to serve as a buffer layer for the CMP process to level out and planarize the surface roughness of the CIGS contact layer for subsequently fabrication of the perovskite front cell. Since the nanoparticle layer thickness is interpreted as a result effective variable, skilled artisans would understand that it could be optimized, including to values within the applicant’s claimed range, in order to have achieved the desired bonding of the two solar cells and consequent device performance. MPEP 2144.05(II)(B).

Regarding claim 10, the combination of HAN and BUSH teaches or would have suggested the method of claim 9, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (BUSH teaches that the nanoparticle interconnecting layer may be spin coated, experimental section).

Regarding claim 12, the combination of HAN and BUSH teaches or would have suggested the method of claim 9 wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721